Case 8:19-cv-03068-MSS-JSS Document 15 Filed 05/12/20 Page 1 of 2 PageID 53




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  SCOTT MURRAY,

        Plaintiff,

  v.                                        CASE NO: 8:19-cv-03068-MSS-JSS

  FDL INVESTMENTS, INC.

        Defendant.
  _______________________________/

                     PLAINTIFF’S NOTICE OF SETTLEMENT

        Pursuant to Local Rule 3.08(a) Plaintiff, SCOTT MURRAY, by and through

  undersigned counsel, hereby notifies the Court that the above-styled action against

  Defendant, FDL INVESTMENTS, INC., has been settled.

        Dated this 12th day of May, 2020.

                                            Respectfully submitted,

                                            /s/Christopher J. Saba
                                            Christopher J. Saba
                                            Florida Bar No. 0092016
                                            Wenzel Fenton Cabassa P.A.
                                            1110 N. Florida Avenue
                                            Suite 300
                                            Tampa, Florida 33602
                                            Main No.: 813-224-0431
                                            Facsimile No.: 813-229-8712
                                            Email: csaba@wfclaw.com
                                            Email: tsoriano@wfclaw.com
                                            Attorneys for Plaintiff
Case 8:19-cv-03068-MSS-JSS Document 15 Filed 05/12/20 Page 2 of 2 PageID 54




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 12th day of May, 2020, the foregoing was

  electronically filed with the Clerk of the Court via the CM/ECF system, which will send a

  notice of electronic filing to:

  Gretchen M. Lehman
  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
  100 North Tampa Street
  Suite 3600
  Tampa, FL 33602
  Email: gretchen.lehman@ogletree.com

                                              /s/Christopher J. Saba
                                              Christopher J. Saba




                                             2
